DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/22 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Appel et al (WO 2005/053655 hereafter Appel) in view of Schroeder (WO 03/028698 hereafter Schroeder).
Appel discloses a granule formulation comprising a crystalline drug material and a carrier material with a lower melting point than the crystalline drug (abstract, pg 4, lin. 8-16).  The granule material is processed through a twin-screw extruder where the powdered drug and carrier are kneaded in a heated barrel at a temperature below the melting point of the drug and carrier (Example 3).  After extruding and drying the granule comprises the crystalline drug that has maintained 99% of its crystalline structure (pg 14, 10-20; pg 20, lin. 1-5).  The carrier includes polymethacrylate polymers, polyethylene oxides with molecular weight greater than 5,000 (pg 22, lin. 15-32).  The granules can be processed into tablets (pg 26, lin. 1-12).
The claims are drawn to a granule, made by a specific process.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
While the reference discloses a granule formulation comprising a drug that maintains its crystal structure after processing along with a carrier material.  The reference is however silent to the specific physical properties of the granule formulation.  Granule formulations processed through twin-screw extruders have a variety of properties as seen in the Schroeder patent.
Schroeder discloses a granule formulation comprising a drug and a carrier formulation that processed through an extruder device (Example).  The granules have a Hausner ration below 1.25 (table 2).  The granule formulation comprises a drug and carrier where the carrier is hydroxypropyl methylcellulose (Table 1).  The true density, bulk and taped density along with angle of repose and surface area and other physical traits are affected by the extrusion speed, temperature and other processing parameters (Experimental Examples). These result effective parameters can be optimized through routine experimentation by those of ordinary skill in the art. It is the position of the Examiner that since the granules of the prior art comprise the same materials, high molecular weight carrier compounds and drugs that maintain their crystal structure, and are combine the same way, processing through a twin-extruder, kneading the powder and drying the granules, the products would have the same properties.  It would have been obvious to process the materials, drug and carrier of Appel as seen in Schroeder as they solve the same problems, and the resulting granules would perform in a similar fashion.
With these aspects in mind it would have been obvious to combine the prior art in order to produce stable granules for pharmaceutical dosage forms. It would have been obvious to modify or optimize the granulation process of Appel as seen in the Schroeder patent in order to produce more stable granules that maintain their properties after granulation.  One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a granule formulation useful for making an oral formulation. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618